Appeal by the defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered May 19, 1983, convicting him of robbery in the first degree (three counts), robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record offers no support for the defendant’s contention that his Sandoval motion was improperly partially denied and the prosecutor’s cross-examination of the defendant with respect to prior criminal acts, for purposes of impeaching his credibility, did not exceed the limits properly established by the court in response to the motion (see, People v Sandoval, 34 NY2d 371, 374-375). The defendant’s guilt was established by overwhelming evidence, including the testimony of three eyewitnesses, so that any error in not redacting a portion of the videotape of the defendant’s conversation with an Assistant District Attorney, in which the defendant exhibited behavior claimed by him to be prejudicial, was harmless beyond a reasonable doubt (cf., People v Mitchell, 40 AD2d 117, 120).
The comments of the prosecutor of which the defendant complains were a proper response to defense counsel’s own summation and were within the permissible rhetorical bounds of closing argument (see, People v Galloway, 54 NY2d 396). The defendant’s remaining contentions are without merit. Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.